330 F.2d 352
UNITED STATES of America ex rel. Francis O'HALLORAN, Appellant,v.David N. MYERS, Superintendent State Correctional Institution, Graterford, Pennsylvania.
No. 14683.
United States Court of Appeals Third Circuit.
Submitted February 19, 1964.
Decided April 23, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Allan K. Grim, Judge.
Francis O'Halloran, pro se.
John F. Hassett and Arlen Specter, Asst. Dist. Attys., and James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa. (F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed.